Citation Nr: 1645742	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board observes that, subsequent to the issuance of the January 2014 statement of the case, additional VA treatment records were associated with the record in May 2014.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in January 2016, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of noise exposure in service.  As an initial matter, the Board observes that the record, to specifically include a May 2011 VA examination, reflects a current diagnosis of bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  Additionally, in-service noise exposure consistent with the Veteran's military occupational specialty of truck mechanic and general military duties has been demonstrated.  In fact, service connection for tinnitus has been established based upon such in-service noise exposure.  Therefore, the Veteran's claim turns upon whether his bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Veteran was afforded a VA examination in May 2011 so as to address the etiology of his bilateral hearing loss.  At such time, the examiner concluded the Veteran's hearing loss was not related to service.  In reaching such opinion, she indicated that there were no frequency specific hearing levels tested upon enlistment, as the Veteran was only given a whisper voice test.  The examiner further noted that it is not possible to determine if any significant threshold shift occurred during service.  Therefore, she stated it is not possible to determine if the Veteran's hearing loss is related to the in-service noise exposure without resorting to mere speculation.  The examiner further stated that the Veteran's service treatment records showed hearing within normal limits at the time of separation.  She noted medical literature reflects that, when there were normal entrance and separation examinations, there is no scientific basis for concluding that hearing loss that develops afterward is causally related to service.  Consequently, the examiner found that the Veteran's hearing loss was not the result of military noise exposure.

The Board finds that the May 2011 VA opinion is insufficient to resolve the current claim as the examiner did not adequately discuss the Veteran's acknowledged in-service noise exposure as a truck mechanic.  Further, her opinion relied on the lack of documented in-service hearing loss, including no significant threshold shift from entrance to separation from service.  However, the entrance examination was merely a whisper test and it does not appear that she considered the fact that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units in considering the audiometric findings at the time of the Veteran's October 1963 separation examination.  

In this regard, the Veteran's puretone threshold readings as listed in ASA units on his October 1963 separation examination are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
5
5
x
35
Left
15
10
10
x
15

After converting the readings to ISO units, the Veteran's puretone threshold readings on his October 1963 separation examination are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
15
15
x
40
Left
30
20
20
x
20

Therefore, a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the January 2014 statement of the case, which encompasses the VA treatment records received in May 2014.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the record to the VA examiner who conducted the Veteran's May 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, which takes into consideration the Veteran's acknowledged in-service noise exposure as a truck mechanic and the audiometric findings at his October 1963 separation examination as converted from ASA units to ISO units as shown above, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset during, or is otherwise related to, his active service.

The examiner should also offer an opinion as to whether the Veteran's bilateral hearing loss manifested within one year of his service discharge in November 1963, i.e., by November 1964, and, if so, to describe the manifestations. 

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated, readjudicate the claim on appeal based on the entirety of the evidence of record, to include all evidence received since the issuance of the January 2014 statement of the case, which encompasses the VA treatment records received in May 2014.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

